In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-17-00444-CV


 IN THE MATTER OF THE MARRIAGE OF DANIEL CARTER AND DIANA MELODY

                       On Appeal from the County Court at Law No. 2
                                    Potter County, Texas
              Trial Court No. 86,767-2, Honorable Pamela C. Sirmon, Presiding

                                  December 28, 2017

                            MEMORANDUM OPINION
                    Before CAMPBELL and PIRTLE and PARKER, JJ.

      Appellant, Diana Melody, proceeding pro se, appeals from a final decree of divorce

signed by the trial court in May of 2015. We dismiss the appeal.

      Melody filed a notice of appeal without paying the requisite filing fee. By letter

dated December 5, 2017, the Clerk of this Court notified Melody that unless she was

excused from paying costs under Appellate Rule 20.1, failure to pay the filing fee by

December 15 would result in dismissal of the appeal. See TEX. R. APP. P. 20.1, 42.3(c).

To date, Melody has not paid the filing fee, communicated to the Clerk that she is

presumed indigent under Rule 20.1, or sought leave to proceed without payment of costs.

See id. at 20.1; TEX. R. CIV. P. 145. Because Melody failed to comply with a requirement
of the appellate rules and a notice from the Clerk requiring action within a specified time,

we will dismiss the appeal. TEX. R. APP. P. 42.3(c).

       Additionally, Melody filed her notice of appeal untimely. The trial court signed the

divorce decree on May 14, 2015. Because Melody did not file any post-judgment motions

or requests, her notice of appeal was due within thirty days, by June 15, 2015. See TEX.

R. APP. P. 26.1, 4.1(a). Melody filed a notice of appeal on November 28, 2017. By letter

of December 5, 2017, we notified Melody that her notice of appeal appeared to have been

filed untimely and directed her to file a response showing grounds for continuing the

appeal or the appeal would be dismissed for want of jurisdiction. Melody did not file a

response to this Court’s letter. A timely-filed notice of appeal is required to invoke this

Court’s appellate jurisdiction. See TEX. R. APP. P. 25.1(b), 26.1; Verburgt v. Dorner, 959
S.W.2d 615, 616-17 (Tex. 1997). Because Melody’s notice of appeal was not timely filed,

we also dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).

       Accordingly, the appeal is dismissed. TEX. R. APP. P. 42.3(a), (c).



                                                        Per Curiam




                                             2